Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 -5 are rejected under 35 U.S.C. 103 as being unpatentable over Couse, US20130230072A1. 

Regarding claim 1, Couse teaches an inspection system of a member for a fuel cell separator (an inspection system for fuel cell components (600))[0049], 
the inspection system comprising:
a heater configured to heat the member for a fuel cell separator (optical energy source (604) for heating the fuel cell component)[0049];
a temperature detector configured to detect a temperature of the member for a fuel cell separator after heated by the heater (a temperature detector (606) for measuring the change in temperature created by the heat source (604))[0049]; and
a determination unit configured to determine a position of a high-temperature place at which a degree of a temperature increase is greater than a previously-set standard in the member for a fuel cell separator using the temperature detected by the temperature detector (a controller (608) for determining the temperature position of the heat source (604) as well as monitoring the measurement from the detector (606)[0050].
	Couse does not teach the member for a fuel cell separator including a titanium or titanium alloy base material and a coating layer that includes carbon and is formed on a surface of the base material.
	However, titanium/titanium alloy is a well-known base material for use in fuel cell separator components, and carbon is well-known for coating layers of titanium separators. Then, it would have been obvious to one of ordinary skill in the art to use the flaw detection system of Couse to detect flaws in a separator using a titanium base with a carbon coating as an obvious design choice. 

Regarding claim 3, Couse teaches the inspection system according to claim 1, wherein:

the temperature detector detects the temperature of the member for a fuel cell separator in a state of being not in contact with the member for a fuel cell separator (temperature detector (604) not in direct contact with component (602))[fig. 6]; and
the member for a fuel cell separator is formed in a band shape (component (602) having a flat shape which could be made continuous in a belt transported operation)[fig. 6] and is transported in a longitudinal direction such that the temperature is detected by the temperature detector after the member for a fuel cell separator is heated by the heater (the system may function on a belt wherein the thermal measurement happens downstream of a thermal source)[0079]

Regarding claim 4, Couse teaches the inspection system according to claim 1, wherein:
the temperature detector is provided to each of the coating layers (temperature detectors (1206) disposed on both sides of the component)[0080].
Couse does not teach the member for a fuel cell separator includes the coating layers on both surfaces of the base material respectively.
However, supplying a carbon coating on both sides of a fuel cell separator is well known in the art, and would have been an obvious design choice. 

Regarding claim 5, Couse teaches an inspection method of a member for a fuel cell separator, 
the inspection method comprising:

detecting a temperature of the member for a fuel cell separator after heated (a temperature detector (606) for measuring the change in temperature created by the heat source (604))[0049]; and
determining a position of a high-temperature place at which a degree of a temperature increase is greater than a previously-set standard in the member for a fuel cell separator using the detected temperature of the member for a fuel cell (a controller (608) for determining the temperature position of the heat source (604) as well as monitoring the measurement from the detector (606)[0050].
Couse does not teach the member for a fuel cell separator including a titanium or titanium alloy base material and a coating layer that includes carbon and is formed on a surface of the base material, 
However, titanium/titanium alloy is a well-known base material for use in fuel cell separator components, and carbon is well-known for coating layers of titanium separators. Then, it would have been obvious to one of ordinary skill in the art to use the flaw detection system of Couse to detect flaws in a separator using a titanium base with a carbon coating as an obvious design choice. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Couse, US20130230072A1, and further in view of Erhart, US20140140369A1.


Regarding claim 2, Couse teaches the inspection system according to claim 1. 
Couse does not teach the inspection system further comprising a heat suppression member disposed between the heater and the temperature detector and configured to suppress heat input from the heater to the temperature detector.
Erhart teaches an infrared temperature measuring device for measuring a surface temperature of battery cells [0014] wherein the temperature sensors are separated from non-target heat sources by way of a heat suppression member (insulators (17)(18)). The presence of these insulating members reduce the impact of non-target heat sources on the temperature sensors measurements resulting in more accurate temperature readings [0026][0028].
Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching of heat suppression members as in Erhart to be combined with the infrared temperature sensor of Couse to reduce the influence of non-target heat sources on the sensors measurements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759